Citation Nr: 1142903	
Decision Date: 11/22/11    Archive Date: 12/06/11

DOCKET NO.  05-34 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for hypertension, also claimed as secondary to sleep apnea.

3.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to January 1968.

This case is before the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, that denied the benefits sought on appeal.  In August 2008, the Veteran testified before that Board at a hearing held at the RO.  In October 2008 and April 2010, these claims were remanded by the Board for further development.

In statements dated August 2008 and November 2009, the Veteran appears to have claimed service connection for the loss of all teeth.  As that claim has not been developed for appellate review, the Board refers it to the RO for appropriate action.


FINDINGS OF FACT

1.  The medical evidence does not show that the Veteran's sleep apnea was incurred in or aggravated by his active service.

2.  The medical evidence does not show that the Veteran's hypertension was incurred in or aggravated by his active service or manifested to a compensable degree within one year following his separation from service.

3.  The medical evidence does not show that the Veteran's low back disability was incurred in or aggravated by his active service, or that any arthritis manifested to a compensable degree within one year following his separation from service.

CONCLUSIONS OF LAW

1.  Service connection for a sleep apnea is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

2.  Service connection for hypertension is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310(a) (2011).

3.  Service connection for a low back disability is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claims with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated October 2003 and December 2008.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the October 2009 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  Pursuant to the Board's October 2008 remand, the Veteran was afforded VA examinations in March 2009 with respect to the claims.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

A claimant with active service may be granted service connection for a disease or disability either incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  Service incurrence will be presumed for cardiovascular renal disease and arthritis if manifest to a degree of 10 percent or more within one year after separation from active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

The disease entity for which service connection is sought must be chronic as opposed to merely acute and transitory in nature.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  Where the fact of chronicity in service is not adequately supported then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415 (1998); Cuevas v. Principi, 3 Vet. App. 542 (1992).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible.  Lay assertions of medical status do not constitute competent medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service-connected.  38 C.F.R. § 3.310 (2011).  Secondary service connection is permitted based on aggravation.  Compensation is payable for the degree of aggravation of a nonservice-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between the disability and an injury or disease incurred in service.  Establishing service connection on a secondary basis essentially requires evidence sufficient to show that a current disability exists and that the current disability was either caused or aggravated by a service-connected disability.  38 C.F.R. §§ 3.303, 3.310 (2011).

The record before the Board contains service medical records and post-service medical records, which will be addressed as pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (a discussion of all evidence by the Board is not required when the Board has supported its decision with thorough reasons and bases regarding the relevant evidence).

Sleep Apnea

Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for sleep apnea.

The Veteran contends that a nose injury incurred in a motor vehicle accident during service led to his current sleep apnea.  However, the service treatment records are void of findings, complaints, symptoms, or any diagnosis of sleep apnea.

Private treatment records include a November 1999 sinus CT scan that indicates evidence of bilateral maxillary sinus and ethmoid mucosal disease and polyposis with bilateral osteomeatal complex occlusion.  Bilateral rhinitis was moderately prominent.  Reports dated in November 1999 and March 2002 indicate a diagnosis of sleep apnea.

In August 2008, the Veteran testified that sleep apnea began shortly after his service.  He further testified that private physicians related his sleep apnea to an in-service motor vehicle accident.

In October 2008, the Board remanded the Veteran's claim for an opinion as to whether the Veteran's sleep apnea was related to his service and the November 1966 motor vehicle accident.  Pursuant to that remand, in March 2009, the Veteran underwent a VA examination at which time he presented with a history of sleep apnea since 1971 and was diagnosed with sleep apnea.  The examiner opined that the Veteran's sleep apnea was not caused by or related to his in-service motor vehicle accident in November 1966.  The rationale provided was that upper airway obstruction during sleep occurred when the loss of normal pharyngeal muscle tone allowed the pharynx to collapse passively during inspiration.  Patients with an anatomically narrowed upper airway are predisposed to the development of obstructive sleep apnea.  However, the evidence does not indicate that a fracture of the left zygomatic bone predisposes someone to sleep apnea or causes sleep apnea.  The Veteran also had no documented sleep apnea during active service and did not receive any treatment for sleep apnea during service.  In a May 2010 addendum to the March 2009 VA examination, the examiner restated the March 2009 findings and opinion.

The Veteran's post-service medical records are negative for a diagnosis of sleep apnea until many years after separation.  A significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  While the competent medical evidence shows that the Veteran suffers from sleep apnea, the Board finds that the evidence does not show that any current sleep apnea was incurred in or aggravated during service.  Furthermore, the record includes a competent VA opinion that the Veteran's sleep apnea is less likely than not incurred in or aggravated by his service based on the rationale that the examiner's literature review and clinical experience does not support a finding that a fracture of the left zygomatic bone predisposes or causes sleep apnea.  There are no contrary competent medical opinions and the Veteran has not submitted any competent medical evidence that relates any current sleep apnea to his service.  In the absence of competent medical evidence linking any current sleep apnea to service, service connection must be denied.

The Board recognizes the Veteran's contention that he has sleep apnea that is related to his service.  However, as layperson, the Veteran is not competent to give a medical opinion on causation or aggravation of a medical condition.  Bostain v. West, 11 Vet. App. 124 (1998); Routen v. Brown, 10 Vet. App. 183 (1997); Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (layperson is generally not capable of opining on matters requiring medical knowledge).  The Board acknowledges that the Veteran is competent to give evidence about what he experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  Additionally, the Veteran's statements may be competent to support a claim for service connection where the events or the presence of a disability, or symptoms of a disability are subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. §§ 3.303(a), 3.159(a) (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (2006).  The Veteran can report that he has difficulty breathing.  That is a subjective symptom that is not readily identifiable or apparent as a clinical disorder in the way that varicose veins may be observed, objectively.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, the Veteran does not have the medical expertise to discern the nature of any current sleep apnea, nor does he have the medical expertise to provide an opinion regarding etiology.  In sum, the issue does not involve a simple diagnosis.  The Veteran is competent to report that he has been diagnosed with sleep apnea but, he is not competent to provide a medical opinion regarding its etiology.  While the Veteran asserts that his sleep apnea is related to his service, his statements alone are not competent to provide the medical nexus.  As a result, the Veteran's lay assertions are not competent or sufficient.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim.  The medical records do not demonstrate that the Veteran currently has a diagnosis of sleep apnea that is related to his service or any complaints or incidents during service.  As the preponderance of the evidence is against the claim for service connection, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



Hypertension

Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for hypertension on a direct or presumptive basis.

The Veteran contends that he has hypertension that was caused by his sleep apnea.  However, the service treatment records are void of any findings, complaints, symptoms, or diagnosis of hypertension.

Private treatment records dated in December 1972 indicate a diagnosis and history of hypertension.  A November 1999 report indicates a diagnosis of hypertension.

In August 2008, the Veteran testified that shortly after his discharge from service he began to notice sleep problems and stated that his treating physician related his hypertension to sleep apnea.

In October 2008, the Board remanded the Veteran's claim for an opinion as to whether the Veteran's hypertension was related to his service.  Pursuant to that remand, the Veteran was afforded a VA examination in March 2009 at which time he presented with a history of hypertension since the 1970s and was diagnosed with essential hypertension.  The examiner opined that the Veteran's essential hypertension was not caused by or related to his in-service motor vehicle accident in November 1966.  The rationale provided was that the medical literature indicated that a fracture of the zygomatic bone did not cause hypertension and that seventy to ninety percent of hypertension is essential (unknown cause).  Moreover, secondary hypertension was more likely the result of a renal disorder or coarctation of the aorta rather than the result of a zygomatic bone fracture.  In a May 2010 addendum to the March 2009 VA examination, the examiner restated the March 2009 findings and opinion.

In a November 2009 statement, the Veteran stated that a private physician opined that his hypertension was caused by sleep apnea.

The Veteran's post-service medical records do not show evidence of hypertension within one year of separation from active duty.  A significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  While the competent medical evidence shows that the Veteran suffered from hypertension, the preponderance of the evidence does not show that any current hypertension was incurred in or aggravated during service.  Furthermore, the record includes a competent VA opinion that the Veteran's hypertension was not caused by or related to the motor vehicle accident during his service and is not related to his fractured zygomatic bone based on the rationale that the examiner's literature review and clinical experience does not show that a fractured zygomatic bone causes hypertension and that secondary hypertension is more likely the result of a renal disorder or coarctation of the aorta.  There are no contrary competent medical opinions and the Veteran has not submitted any competent medical evidence that relates any current hypertension to his service.  In the absence of competent medical evidence linking any current hypertension to service, service connection must be denied.

The Board recognizes the Veteran's contention that he has hypertension that is related to his service.  However, as layperson, the Veteran is not competent to give a medical opinion on causation or aggravation of a medical condition.  Bostain v. West, 11 Vet. App. 124 (1998); Routen v. Brown, 10 Vet. App. 183 (1997); Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (layperson is generally not capable of opining on matters requiring medical knowledge).  The Board acknowledges that the Veteran is competent to give evidence about what he experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  Additionally, the Veteran's statements may be competent to support a claim for service connection where the events or the presence of a disability, or symptoms of a disability are subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. §§ 3.303(a), 3.159(a) (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (2006).  The Veteran can report that he has been diagnosed with hypertension.  However, the Veteran does not have the medical expertise to discern the nature of any current hypertension, nor does he have the medical expertise to provide an opinion regarding etiology.  In sum, the issue does not involve a simple diagnosis.  The Veteran is competent to report that he has been diagnosed with hypertension, but, he is not competent to provide a medical opinion regarding its etiology.  While the Veteran asserts that his hypertension is related to his service, his statements alone are not competent to provide the medical nexus.  As a result, the Veteran's lay assertions are not competent or sufficient.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

With respect to the Veteran's claim for service connection for hypertension as secondary to sleep apnea, the Board notes that secondary service connection presupposes the existence of an established service-connected disability.  In this case, the Veteran is not service-connected for sleep apnea.  Thus, there can be no secondary service connection for any condition allegedly due to sleep apnea.  38 C.F.R. § 3.310 (2010).  Where application of the law to the facts is dispositive, the appeal must be terminated because there is no entitlement under the law to the benefit sought.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  As there is no legal basis for an award of secondary service connection for sleep apnea, the claim for secondary-service connection must be denied as a matter of law.

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim.  The medical records do not demonstrate that the Veteran currently has a diagnosis of hypertension that is related to his service or complaints during service or manifested to a compensable degree within one year following the Veteran's separation from service.  As the preponderance of the evidence is against the claim for service connection, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Low Back Disability

Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a low back disability on a direct or presumptive basis.

The Veteran contends that he injured his back in an in-service motor vehicle accident during his service.  However, the service treatment records are void of any findings, complaints, symptoms, or diagnosis of a low back disability.

Private treatment records include a November 2002 report that indicates that the Veteran injured his back at work while he was driving a rock truck when a large rock fell and caused the truck to turn upside down, injuring his back.  The physician indicated that the Veteran had several prior back injuries and two disc operations; the first in 1988 and the other several weeks thereafter.  He was diagnosed with a herniated nucleus pulposus at L4-L5 and L5-S1 with spondylosis, spondylolisthesis at L5 and S1, and chronic low back pain.  Additional treatment records dated form May 1999 to January 2004 indicate that the Veteran received intermittent treatment for a low back disability that was due to work-related injuries that occurred in December 1998 and April 2000.  A May 2000 report indicates that the Veteran injured his back in April 2000 when a large rock rolled off an embankment and struck the side of the rock truck that he was operating.  That report also indicates treatment in May 1999 for a low back injury that was sustained in December 1998.  The Veteran was diagnosed with lumbosacral musculoligamentous strain superimposed on a pre-existing lumbar disc herniation status/post laminectomy/diskectomy L4-5 with residual left lower extremity radiculopathy; rule out recurrent disc herniation; and pre-existing spondylolisthesis secondary to an April 2000 back injury.  A September 2001 report indicates that the Veteran sustained a work-related back injury that same month when a truck that he was operating was hit by a collapsed wall for which he received emergency room treatment.  He apparently re-injured his back in March 2000 while running a bulldozer and operating a truck.  The physician indicated a history of several back injuries in 1997, 1982, 1985, and 1998.

In August 2008, the Veteran testified that during his service, he was involved in a motor vehicle accident at which time he was hospitalized and sustained a bad bruise.  He was treated for a fractured cheekbone and some teeth were knocked out.  He further testified that he did not have any back problems until after his discharge from service and that he underwent two back surgeries in 1988.

In October 2008, the Board remanded the Veteran's claim for an opinion as to whether the Veteran's low back disability was related to his service.  Pursuant to that remand, the Veteran underwent a VA spine examination in March 2009 at which time he presented with a history of low back pain since 1968 when he began working in a coal mine.  The Veteran was diagnosed with degenerative disk disease of the lumbosacral spine with Grade I anterolisthesis.  The examiner opined that the Veteran's current lumbosacral spine diagnosis was not caused by or related to his motor vehicle accident back in November 1966 during service.  The rationale provided was that the Veteran had no documented lower back injury as a result of the November 1966 in-service motor vehicle accident.  In addition, he had worked in a coal mine and underwent low back surgery two times.  The examiner further opined that the Veteran's current low back disability was more likely due to wear and tear that lead to degeneration from age, a "heavy-duty" job in the coal mine, and work-related low back injuries in December 1988 and April 2000.  In a May 2010 addendum to the March 2009 VA examination, the examiner restated the March 2009 findings and opinion.

The March 2009 VA examiner performed a comprehensive examination and conducted a thorough review of the claims file including service treatment records, post-service treatment records, and supported the findings and opinion with a well-reasoned rationale.  Therefore, the Board finds that the Veteran's November 2009 statement that the examiner failed to provide an unbiased opinion, is unsupported by the record.

The Veteran's post-service medical records do not show evidence of a low back disability within one year of separation from active duty.  In fact, the post-service medical records are negative for a low back disability until many years after separation.  A significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  While the competent medical evidence shows that the Veteran suffered from a low back disability, the preponderance of the evidence does not show that any current low back disability was incurred in or aggravated during service.  Furthermore, the record includes a competent VA opinion that the Veteran's low back disability was not caused by or related to his in-service motor vehicle accident back in November 1966.  The rationale provided was that the Veteran had no documented lower back injury as a result of the November 1966 motor vehicle accident and that the Veteran's current low back disability was more likely due to wear and tear that lead to degeneration from age, a "heavy-duty" job in the coal mine, and work-related low back injuries in December 1988 and April 2000.  There are no contrary competent medical opinions and the Veteran has not submitted any competent medical evidence that relates any current low back disability to his service.  Rather, the medical evidence attributes the Veteran's low back disability to several post-service work-related back injuries many years following his separation from service.  In the absence of competent medical evidence linking any current low back disability to service, service connection must be denied.

The Board recognizes the Veteran's contention that he has a low back disability that is related to his service.  However, as layperson, the Veteran is not competent to give a medical opinion on causation or aggravation of a medical condition.  Bostain v. West, 11 Vet. App. 124 (1998); Routen v. Brown, 10 Vet. App. 183 (1997); Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (layperson is generally not capable of opining on matters requiring medical knowledge).  The Board acknowledges that the Veteran is competent to give evidence about what he experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  Additionally, the Veteran's statements may be competent to support a claim for service connection where the events or the presence of a disability, or symptoms of a disability are subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. §§ 3.303(a), 3.159(a) (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (2006).  The Veteran can report that he has low back pain.  That is a subjective symptom that is not readily identifiable or apparent as a clinical disorder in the way that varicose veins may be observed, objectively.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, the Veteran does not have the medical expertise to discern the nature of any current low back disability, nor does he have the medical expertise to provide an opinion regarding etiology.  In sum, the issue does not involve a simple diagnosis.  The Veteran is competent to report that he has been diagnosed with a low back disability, but, he is not competent to provide a medical opinion regarding its etiology.  While the Veteran asserts that his low back disability is related to his service, his statements alone are not competent to provide the medical nexus.  As a result, the Veteran's lay assertions are not competent or sufficient.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim.  The medical records do not demonstrate that the Veteran currently has a diagnosed low back disability that is related to his service or complaints during service or manifested to a compensable degree within one year following the Veteran's separation from service.  As the preponderance of the evidence is against the claim for service connection, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for sleep apnea is denied.

Service connection for hypertension is denied.

Service connection for a low back disability is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans Appeals


Department of Veterans Affairs


